Citation Nr: 0725675	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a low back disorder on 
a direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied service connection for degenerative 
disease of the lumbosacral spine.

[The record reflects that service connection for a low back 
disorder as secondary to service-connected bilateral knee 
disability was denied by rating actions dated in 2000 and the 
veteran did not appeal.  This decision is final.  See 
38 C.F.R. § 20.1103 (2006).  The veteran attempted to reopen 
his claim in this regard in testimony obtained during 
personal hearing in November 2005.  This is a separate issue 
that was the subject of a rating decision dated in February 
2006 which it appears the veteran has not appealed.  
Therefore, it will not addressed in the current appeal of 
entitlement to service connection for a low back disorder on 
a direct basis.]  

The veteran was afforded a personal hearing at the RO in 
November 2005.  The transcript is of record.


FINDING OF FACT

There is competent medical evidence of record that current 
low back disability is not related to service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back disorder.  
He asserts that he injured his lumbosacral spine during 
active duty and that current degenerative changes are 
attributable to that trauma.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a low back disorder has 
been accomplished.  As evidenced by the statement of the case 
and the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in May 2004 and November 2005, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for low back disability.  Subsequent to the filing of his 
claim, he was afforded a VA examination in June 2004, to 
include a medical opinion.  Extensive VA clinic notes have 
been received and associated with the claims folder.  In 
correspondence dated in July 2004, the appellant indicated 
that he had received no other treatment outside of VA.  He 
presented testimony on personal hearing in November 2005.  
There is no indication from either the appellant or his 
representative that there is outstanding evidence that has 
not been considered.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issues on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2006); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual background

The veteran's service medical records reflect that he was 
seen in the dispensary in May 1989 for complaints of back 
pain with numbness in the five fingers of the left hand with 
"blueness."  On examination, it was reported that he had 
had low back pain for 24 hours.  The motor/sensory 
examination was intact.  Bruising of the left hand was noted.  
Lumbosacral strain was diagnosed.  In June 1989, the 
appellant sought treatment for complaints of chest pain since 
that morning centered over the left major pectoralis area and 
around the left axilla which did not radiate.  It was 
reported that the pain came and went.  The examiner indicated 
that the veteran was under medical board evaluation [for post 
herniorrhaphy neuralgia, bilateral patellar-femoral syndrome 
and sinusitis] at the time.  Personal history was reported to 
include chronic back pain.  The medical board report dated in 
June 1989 noted that there was no deformity or tenderness of 
the lumbosacral spine.  

Post service, the veteran was afforded VA examinations in 
1990, 1991 and 1996 and did not refer to any back complaints.  
The record is silent for any back symptoms until November 
1998 when it is shown that he complained of "arthritis" of 
the back and hip joints.  An X-ray of the lumbosacral spine 
was interpreted as normal in November 1998.  An August 1999 
entry noted back pain in the back and shoulders of two weeks' 
duration for which physical therapy was prescribed.  The 
veteran was reported to have stated at that time that he had 
had pain for about six years but could not recall any injury.  
An assessment of chronic low back pain was rendered in 
December 1999.  The appellant continued to be treated for 
back as well as multiple joint pain.  Fibromyalgia was 
diagnosed.  In June 2001, it was recorded that he had injured 
his back at work the year before and had not worked since 
than.  In February 2002, it was reported that he was drawing 
workers' compensation for cervical and back injury.  An X-ray 
of the lumbosacral spine was interpreted as normal in August 
2001.  

The veteran was afforded a VA examination in June 2004.  The 
examiner indicated that the claims folder was reviewed.  
Comprehensive background history was recited and a physical 
examination was performed.  It was reported that recent 
magnetic resonance imaging (MRI) disclosed mild bulging of 
the L5-S1 disc with a small amount of lateral recess 
involvement and foraminal narrowing.  The examiner related 
that X-rays of the lumbosacral spine conducted in February 
2004 were interpreted as showing no fracture, malalignment or 
significant arthritis process.  Following examination, the 
examiner indicated that although the service medical records 
showed instances of complaints of back pain, it was not found 
that there was any association with any complaint during 
service and current low back pain.  The examiner pointed out 
that review of the claims folder showed no back complaints 
when the veteran underwent multiple VA examinations after 
service.  It was the examiner's opinion that the mild degree 
of degenerative disc disease currently demonstrated on MRI 
was likely due to his years of construction work and was also 
reflective of the normal aging process.  

The veteran presented testimony on personal hearing on appeal 
in November 2005 to the effect that he injured his back in 
service carrying foot lockers downstairs for which he was 
treated and prescribed medication.  He related that his back 
continued to bother him after active duty, and that he had 
sought chiropractic treatment in this regard.

Legal analysis

The record reflects that the veteran has provided an account 
of injury in service and service medical records document 
that he was treated for back pain diagnosed as lumbar strain 
in May 1989.  Chronic back pain was noted in his personal 
history some weeks later in June 1989.  However, although he 
now states that he had continuing low back symptoms after a 
reported injury to the back during service, his assertions 
are not verified by the objective record.  The appellant was 
shown to have received a medical discharge from service and 
no back disorder was cited as a disability on the medical 
board report.  Several post service VA examination reports 
throughout the years after discharge from active duty reflect 
no complaints or findings relating to the back, nor were any 
diagnoses provided in this regard.  The first post service 
clinical reference to any low complaint is recorded in 1998, 
almost 10 years after separation from service.  

The record contains no competent medical evidence linking any 
current low back disorder to service.  Moreover, on VA 
examination in June 2004, a medical examiner found that the 
degenerative disc disease currently demonstrated was likely 
due to the veteran's years of construction work as well as 
the normal aging process.  It is found that the opinion of 
the VA examiner is more probative in this instance because of 
the clearly articulated reason based on history and review of 
the evidence of record.  The Board thus finds that chronic 
back disability was first clinically indicated many years 
after discharge from active duty and continuity of any 
inservice symptomatology is not established. See 38 C.F.R. 
§ 3.303(b)).  

The Board points out that while the veteran is capable of 
presenting lay evidence regarding the symptoms he experienced 
in service and thereafter, the only evidence of record 
supportive of his claim consists of his own statements.  
Although he may well believe that he now has a low back 
disorder of service onset, he cannot support the claim based 
on his assertions alone as his opinion does not constitute 
competent evidence of the required nexus.  As a layperson 
without medical training and expertise, he is not competent 
to provide a medical opinion as to causation in this matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Under the circumstances, the Board 
finds that the current low back disorder may not be directly 
or presumptively attributed to active military service and 
service connection must be denied. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for granting service 
connection for a low back disability is not demonstrated and 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), 38 C.F.R. § 3.102 (2005); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for a low back disorder on a direct basis 
is denied. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


